Citation Nr: 1045408	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  08-25 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 percent 
for a psychiatric disorder, to include posttraumatic stress 
disorder, depression, vascular dementia, and alcohol dependence. 

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from July 
1944 to January 1947 and from February 1947 to August 1948.  He 
also had active service in the Army from May 1952 to April 1974 
and his decorations include the Purple Heart Medal with Oak Leaf 
Cluster and the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) 
from a November 2006 rating decision of the Seattle, Washington, 
Regional Office (RO) of the Department of Veterans Affairs (VA), 
which denied the benefits sought on appeal.

In March 2010, the Veteran presented sworn testimony during a 
Travel Board hearing at the RO that was chaired by the 
undersigned Veterans Law Judge.  A transcript of the hearing has 
been associated with the claims file.

The Board observes that, while the RO framed the first issue on 
appeal as entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), a review of the record indicates that the 
Veteran has also been diagnosed with and treated for depression, 
vascular dementia, and alcohol dependence.  He has not filed 
separate claims with respect to those disorders.  Nevertheless, 
under current VA law, claims for one psychiatric disorder 
effectively encompass claims for all such disorders.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board finds that 
the Veteran's multiple diagnosed psychiatric disorders are 
encompassed within his current increased rating claim, as 
reflected on the title page of this decision.  

Additionally, the Board notes that, for the reasons discussed 
below, it has decided to grant the Veteran's claim for a total 
rating for compensation purposes based on individual 
unemployability due to service-connected disabilities (TDIU).  
However, the award of a TDIU does not preclude the need for 
consideration of claims for individual disabilities on a 
schedular and extraschedular basis.  Colayong v. West, 12 Vet. 
App. 524, 537 (1999); Kellar v. Brown, 6 Vet. App. 157 (1994).  
Accordingly, the Board must still consider whether the Veteran is 
entitled to an increased rating with respect to his service-
connected psychiatric disorder.

As a final introductory matter, the Board observes that, at the 
March 2010 hearing, the Veteran indicated that VA should consider 
his low back problems in determining whether to grant him a TDIU 
rating.  The Board finds that the Veteran's testimony raises an 
implicit claim for service connection for a low back disability.  
As a claim for service connection for a low back 
disability has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ), 
the Board does not have jurisdiction over this issue and 
refers it to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Throughout the pendency of this appeal, the Veteran's 
service-connected psychiatric disorder has been productive of no 
more than occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect, panic attacks more than once per week, difficulty in 
understanding complex commands, impairment of short- and long-
term memory, impaired judgment, impaired abstract thinking, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.

2.  Throughout the pendency of this appeal, the Veteran's overall 
level of psychiatric impairment has not reflected deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); inability to establish 
and maintain effective relationships.

3.  The competent evidence of record does not present an 
exceptional or unusual disability picture with such related 
factors as a marked interference with employment or frequent 
periods of hospitalization due to the Veteran's service-connected 
psychiatric disorder so as to render impractical the application 
of the regular schedular standards.

4.  The competent evidence of record is at least in equipoise as 
to whether the Veteran is unable to secure and follow 
substantially gainful employment as a result of one or more 
service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of the currently 
assigned 50 percent for a psychiatric disorder have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code (DC) 9411 (2010).

2.  The criteria for referral for increased disability rating for 
a psychiatric disorder on an extra-schedular basis have not been 
met.  38 C.F.R. § 3.321(b)(1) (2010).

3.  The criteria for the assignment of a TDIU rating have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.16 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159 (2010).  The 
notice must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the 
notice requirements apply to all five elements of a service-
connection claim, including: (1) Veteran status; (2) existence of 
a disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Id.

Notice errors are presumed prejudicial unless VA shows that the 
error did not affect the essential fairness of the adjudication.  
To overcome the burden of prejudicial error, VA must show (1) 
that any defect was cured by actual knowledge on the part of the 
claimant; (2) that a reasonable person could be expected to 
understand from the notice what was needed; or, (3) that a 
benefit could not have been awarded as a matter of law.  Sanders 
v. Nicholson, 487 F.3d 881 (2007).

Given that the Board has decided to grant the Veteran's TDIU 
claim, a discussion of whether VA's duties to notify and assist 
the appellant have been satisfied is not required with respect to 
that issue.  The Board finds that no further notification or 
assistance is necessary, and adjudicating the TDIU claim at this 
time is not prejudicial to the Veteran.

Next, with respect to the Veteran's claim for an increased rating 
for a psychiatric disorder, the Board finds that the Veteran has 
received all essential notice, has had a meaningful opportunity 
to participate in the development of his claim, and is not 
prejudiced by any technical notice deficiency along the way.  See 
Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir., 2004).  

Specifically, letters that collectively satisfied the notice 
requirements under 38 C.F.R. § 3.159(b)(1) were sent to the 
Veteran in July 2006 and May 2008, both prior to and after the 
November 2006 RO decision denying his psychiatric claim.  Those 
letters informed the Veteran of the type of information and 
evidence needed to substantiate his claim and explained the 
division of responsibility between him and VA in obtaining this 
supporting evidence, including lay evidence and private and VA 
medical treatment records.  Additionally, those letters 
summarized the schedular and extraschedular criteria used to 
evaluate his increased rating claim.

The Board acknowledges that all required notice was not provided 
prior to initial unfavorable rating decision.  However, the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) and the United States Court of Appeals for Veterans 
Claims (Court) have clarified that the VA can provide additional 
necessary notice subsequent to the initial adjudication, and then 
go back and readjudicate the claim, such that the essential 
fairness of the adjudication - as a whole, is unaffected because 
the appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  See 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  As 
a matter of law, the provision of adequate VCAA notice prior to a 
readjudication 'cures' any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  

Here, after the May 2008 notice letter was provided to the 
Veteran, his psychiatric claim was readjudicated, respectively, 
in an August 2008 statement of the case and an August 2009 
supplemental statement of the case.  It therefore follows that a 
prejudicial error analysis by way of Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007) is not warranted here.  Furthermore, to 
the extent it could be argued that there was a timing error, 
overall, the Veteran was afforded a meaningful opportunity to 
participate in the adjudication of his increased rating claim.  
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  Therefore, 
the presumption of prejudice is rebutted, and no further 
development is required regarding the duty to notify.
 
As to VA's duty to assist, the Board notes that pertinent records 
from all relevant sources identified by the Veteran, and for 
which he authorized VA to request, have been obtained.  38 
U.S.C.A. § 5103A.  VA has associated with the claims file his 
service and post-service treatment records as well as other 
pertinent evidence.  The Veteran has also been provided an 
opportunity to set forth his contentions during a Travel Board 
hearing before the undersigned Veterans Law Judge.  

Significantly, the Veteran and his representative have not 
identified any additional evidence related to his service-
connected psychiatric disorder.  VA is only required to make 
reasonable efforts to obtain relevant records that the Veteran 
has adequately identified.  38 U.S.C.A. § 5103A(b)(1) (West 
2010).  In light of the foregoing, the Board finds that every 
reasonable effort has been made to obtain all records relevant to 
the Veteran's claim.

The Veteran has also been afforded formal VA examinations to 
evaluate the nature, extent and severity of his service-connected 
psychiatric disorder.  He has not specifically contended that the 
manifestations of that disorder have worsened since his most 
recent examination, and thus a remand is not required solely due 
to the passage of time since that examination.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43186 (1995).  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Increased Rating

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran should not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).

The Veteran, in written statements and testimony before the 
Board, contends that his service-connected psychiatric disorder 
is more severe than contemplated by his currently assigned 50 
percent disability rating.  

The claim of entitlement to an increased rating was received by 
the RO on July 24, 2006.  As such, the rating period on appeal 
extends from July 24, 2005, one year prior to the date of receipt 
of the increased rating claim.  See 38 C.F.R. § 3.400(o)(2).  
However, 38 C.F.R. § 4.1 provides that, in evaluating a 
disability, such disability is to be viewed in relation to its 
whole recorded history.  Therefore, the Board will also consider 
evidence dated prior to July 24, 2005, to the extent that it is 
found to shed additional light on the Veteran's disability 
picture as it relates to the rating period on appeal.

Additionally, the Board is mindful of its obligation to consider 
entitlement to staged ratings to compensate for times since the 
date of claim when the Veteran's disability may have been more 
severe than at other times during the pendency of the appeal.  
See Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).  In this 
case, however, the Board has considered the requirements of Hart 
and finds that staged ratings are not appropriate as the 
pertinent evidence of record does not show distinct time periods 
since the date of claim when the Veteran's service-connected 
psychiatric disorder manifested symptoms that would warrant 
different ratings.  Id.

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ Part 4.  Where there is a question as to which of two ratings 
will be applied, the higher rating will be assigned if the 
disability picture more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating is to be 
assigned.  38 C.F.R. § 4.7 (2010).

Throughout the pendency of this appeal, the Veteran has been 
assigned a 50 percent pursuant to the diagnostic code that 
governs PTSD.  38 C.F.R. § 4.130, DC 9411 (2010).  The assignment 
of a particular diagnostic code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One diagnostic code may be more appropriate 
than another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  Any change in Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

The Board has considered applying alternate diagnostic codes to 
evaluate the Veteran's service-connected psychiatric disorder.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  In this 
regard, however, the Board notes than the Veteran has not 
requested that his disability be rated under a diagnostic code 
other than DC 9411.  Moreover, the Board finds this diagnostic 
code to be the most appropriate as pertains to the Veteran's 
predominant mental disorder.  In any event, with the exception of 
eating disorders, all psychiatric disabilities, including PTSD 
and depression, are evaluated pursuant to General Rating Formula 
for Mental Disorders.  Therefore, assessing the Veteran's 
symptoms under a different psychiatric rating code would not 
produce a different result.  

Under the General Rating Formula for Mental Disorders, a 50 
percent rating is warranted for a disability that is productive 
of occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.

A 70 percent rating is assigned when the psychiatric condition 
produces occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); inability to establish 
and maintain effective relationships.

A 100 percent rating is warranted when there is total 
occupational or social impairment due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to time 
or place, memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, DC 9411 (2010). 

The psychiatric symptoms listed in the above rating criteria are 
not exclusive, but are examples of typical symptoms for the 
listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 
436 (2002).  Accordingly, the Board will consider all symptoms of 
the Veteran's psychiatric disorder that affect the level of 
occupational and social impairment, including, if applicable, 
those identified in the DSM-IV (American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders (4th ed. 
1994)).  Id.

The Board recognizes that, in addition to PTSD, the Veteran has 
been diagnosed with and treated for depression, vascular 
dementia, and alcohol dependence.  However, as noted above, his 
service-connected psychiatric disorder effectively includes all 
of the symptoms of his PTSD and other diagnosed psychiatric 
conditions.  Even if this were not the case, the Board would be 
precluded from distinguishing between the symptoms of his PTSD 
and his other psychiatric conditions in the absence of clinical 
evidence that clearly showed such a distinction.  See Mittleider 
v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 
9 Vet. App. 136, 140 (1996).  The Board is cognizant that, during 
the pendency of this appeal, VA examiners have attempted to 
differentiate between the symptomatology associated with the 
Veteran's PTSD, depression, and alcohol dependence.  
Nevertheless, given the complexity of his various mental health 
diagnoses and their interrelated symptomatology, and in view of 
the dictates of Clemons, the Board will, for the purposes of this 
decision, attribute all of the Veteran's psychiatric symptoms to 
his service-connected disorder.

The Board now turns to the pertinent evidence of record.  The 
Veteran's VA treatment reports, written statements, and testimony 
reflect that, both prior to and throughout the pendency of this 
appeal, he has suffered from various psychiatric problems, 
including an exaggerated startle response, hypervigilance, 
intrusive thoughts, flashbacks, nightmares, sleep impairment, 
social avoidance tendencies, anxiety, difficulty controlling 
anger, and an inability to concentrate.  The Veteran has not 
indicated that he suffers from auditory and visual 
hallucinations.  While he has reported occasional thoughts of 
harming himself and others, he has not exhibited any active 
suicidal or homicidal intent.  

Shortly after filing his increased rating claim, in August 2006, 
the Veteran underwent a VA psychiatric examination in which he 
reported a history of mental health problems that had their onset 
during his periods of combat service in World War II and the 
Korean Conflict.  The Veteran stated that his psychiatric 
symptoms had intensified during his later years of active duty, 
when he became demoralized about the United States' involvement 
in Vietnam.  He added that, while his symptoms had persisted on a 
chronic basis following his military discharge, they had markedly 
worsened in recent months to the extent that he now had 
difficulty sleeping for more than an hour at a time and had lost 
all motivation to pay bills and perform household chores.  The 
Veteran attributed his growing psychiatric impairment to his 
concern over the Iraq War.  He admitted that he could not stop 
watching war-related news coverage, despite its adverse effect on 
his mental health.  The Veteran also indicated that the drugs 
prescribed to treat his psychiatric symptoms were ineffective and 
that he increasingly relied on alcohol to self-medicate.  As 
additional treatment, he noted that he received frequent VA 
outpatient therapy and regularly attended PTSD support group 
meetings.

In terms of his social and occupational functioning, the Veteran 
reported that he had been married once, but that his "isolation 
and anger problems" had led to his divorce the early 1980s.  
However, he acknowledged that he maintained frequent contact with 
his ex-wife and daughter.  He denied any other significant social 
interaction and stated that he had lost interest in hunting, 
fishing, and other hobbies that he once enjoyed with friends.  
Additionally, the Veteran stated that, prior to entering service, 
he had graduated from college and received a Master's degree and 
that, following his discharge, he had worked for a private 
communications contractor in Iran and then held part-time 
positions as an apartment manager and a driver for a Veterans 
Service Organization.  The Veteran indicated that he had 
experienced difficulty getting along with his civilian 
supervisors and coworkers.  He further indicated that he had not 
worked in any capacity for many years and relied on his military 
pension, VA disability, and Social Security Administration (SSA) 
retirement benefits as his exclusive means of support.  
Significantly, the Veteran denied seeking SSA disability 
compensation and did not specifically attribute his inability to 
work to his service-connected psychiatric problems.

The Veteran's mental status evaluation included a Mini-Mental 
State Examination on which he scored a 25/30, which was 
considered marginal.  Throughout the remainder of the clinical 
assessment, the Veteran displayed an angry affect and mood.  His 
appearance and hygiene showed signs of neglect and he exhibited 
marked irritation, especially when discussing the Iraq War.  
However, the Veteran's overall behavior was deemed appropriate 
and his speech, communication skills, concentration, judgment, 
memory, and abstract thinking were all within normal limits.  In 
addition, the Veteran did not show any signs of auditory or 
visual hallucinations, delusions, or other psychotic tendencies.  
Nor did he report any history of panic attacks, obsessional 
rituals, o suicidal or homicidal ideation.  

Based on the results of the examination and a review of pertinent 
VA treatment records, the VA examiner diagnosed the Veteran with 
depression, not otherwise specified, and assigned him a Global 
Assessment and Functioning (GAF) score of 70.  The examiner also 
assessed the Veteran with differential substance abuse disorder 
and minimal cognitive impairment, but indicated that he did not 
currently meet the DSM-IV criteria for PTSD due to his lack of 
avoidance of "things that remind him of military trauma."  

Notwithstanding the August 2006 VA examiner's clinical findings, 
the Veteran's subsequent VA outpatient treatment records reflect 
that his psychiatric symptoms were found to support a diagnosis 
of PTSD.  That diagnosis was confirmed on a follow-up VA 
examination in May 2009.  At that time, the Veteran reported that 
his PTSD symptoms, specifically his anxiety, startle response, 
social avoidance tendencies, and concentration problems, had 
become markedly more severe since his August 2006 examination.  
He attributed the worsening of his symptoms to his ongoing 
distress over the Iraq War, his concern over a possible diagnosis 
of lung cancer, and his decreased use of alcohol as a form of 
self-medication.  In this last regard, however, the Veteran 
admitted that he continued to consume "two shots [of hard 
liquor] in the morning to get [himself] going."  He also 
acknowledged that he continued to interact with his ex-wife and 
daughter on a daily basis and that his social and occupational 
functioning had not otherwise changed since his previous VA 
examination.  The Veteran further stated that, while he continued 
experience angry outbursts in connection with his PTSD, those 
particular symptoms had become less severe in recent years.

On mental status evaluation, the Veteran was found to be oriented 
to all spheres.  His hygiene was noted to have improved since his 
last VA examination.  While the Veteran displayed affectual 
lability and tended to ramble in response to the VA examiner's 
questions, his speech and behavior were otherwise normal.  
Additionally, the Veteran's eye contact was considered good and 
his thought processes were deemed linear, logical, goal directed, 
and normal in speed.  He did not display any signs of delusions, 
hallucinations, or other psychotic tendencies.  Nor did he 
exhibit any gross signs of dementia or memory or concentration 
problems.  To the contrary, his responses throughout the 
evaluation indicated that he remained mentally sharp.  As on the 
previous examination, the Veteran denied any history of panic 
attacks or obsessive compulsive symptoms.  While he did report 
some intermittent suicidal thoughts, he denied any active intent 
to harm himself or others.  

After reviewing the results of the examination and the other 
pertinent evidence of record, the VA examiner determined that the 
Veteran was currently suffering from chronic, severe PTSD of a 
delayed type as well as continuous alcohol dependence and 
assigned him a GAF score of 45-50.  Additionally, the VA examiner 
determined that, while the Veteran's overall mental health 
prognosis was poor, he did not pose an immediate threat to 
himself or others and was competent to manage his financial 
affairs.  However, that examiner noted that, if the Veteran were 
to be diagnosed with lung cancer or if his mental or physical 
health otherwise deteriorated, his competency would need to be 
reevaluated. 

Following the above VA examination, the Veteran submitted a 
September 2009 written statement in which he took issue with the 
examiner's finding that his hygiene had improved.  Additionally, 
the Veteran stated that he did a poor job managing his finances 
and that his apartment was such a "total mess" that his 
visiting brother refused to stay with him.  He also indicated 
that his daughter wanted him to move into an assisted living 
facility, but he refused to go.  The Veteran further asserted 
that his mental health problems interfered with his ability to 
perform certain daily living activities, such as cooking.  
However, he acknowledged that he remained able to dress and feed 
himself and that he was still capable of driving, albeit only 
during daylight hours.

The record thereafter shows that the Veteran has continued to 
receive extensive VA outpatient treatment for PTSD and depression 
and related mental health problems.  He has consistently attended 
VA group therapy sessions in which he has complained of a more 
pronounced startle response but acknowledged an improvement in 
his depression and "moderate progress" in treating his overall 
mental health symptoms.  Significantly, the Veteran's provisional 
diagnosis of lung cancer, noted at the time of May 2009 
examination, was disproven in a subsequent VA cat scan.  
Moreover, notwithstanding the Veteran's subjective complaints of 
difficulties with hygiene and daily living activities, he has not 
expressly contended, and the evidence does not otherwise show, 
that he has experienced a marked decline in mental or physical 
health since that prior VA examination.  

The Veteran testified at his March 2010 Travel Board hearing that 
he felt increasingly isolated in the wake of his dog's recent 
death.  He also stated that all of his hunting and fishing 
buddies and other close friends had passed away and that he 
"just d[idn't] have anything anymore."  However, the Veteran 
indicated that, while he lived alone and had few visitors, his 
daughter continued to call him on a daily basis to "make sure 
[he] was alright."  Additionally, the Veteran reported that his 
bouts of suicidal ideation had subsided, but added that he now 
occasionally thought about harming others instead of himself.  
Significantly, the Veteran did not indicate that his overall 
psychiatric symptoms had worsened since his prior VA examination.

As noted above, the Veteran was assigned GAF scores of 70 and 45-
50 at the time of his August 2006 and May 2009 VA examinations, 
respectively.  The GAF is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical continuum 
of mental health-illness.  Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. 
App. 240 (1995).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words or 
by a GAF score, is to be considered, but it is not determinative 
of the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  38 C.F.R. § 4.126; 
VAOPGCPREC 10-95 (Mar. 1995), 60 Fed. Reg. 43186 (1995).

Under DSM-IV, a GAF score of 70 reflects mild psychiatric 
symptoms, such as a depressed mood and mild insomnia, or some 
difficulty in social, occupational, or school functioning.  
However, such a score is consistent with a relatively high level 
of functioning that includes meaningful interpersonal 
relationships.  DSM-IV.  In contrast, GAF scores of 45-50 denote 
a more severe disability picture, manifested by significant 
impairment in social, occupational or school functioning.  Id.

In addressing the Veteran's somewhat low GAF score of 45-50, 
rendered by the May 2009 VA examiner, the Board finds that this 
score did not match his better vocational and social functioning 
during the relevant appeals period as evidenced by the narrative 
description of symptomatology.  In any event, the emphasis in 
psychiatric ratings is not solely on social impairment, but 
rather includes an evaluation of how the mental disorder 
interferes with the ability to work.  38 C.F.R. § 4.126 (2010).  
Here, the record reflects that, after leaving the service, the 
Veteran's PTSD symptoms interfered with his ability to get along 
with his civilian supervisors and co-workers and that he stopped 
working fulltime in the mid-1970s.  Significantly, however, he 
has not expressly contended that his service-connected 
psychiatric disorder, standing alone. is responsible for his 
unemployment.  Nor does the pertinent evidence otherwise show 
that the Veteran's PTSD, depression, and related psychiatric 
symptoms have severely interfered with his occupational and 
social functioning beyond that envisioned by the current 50 
percent rating.

After a careful review of the evidence of record, the Board finds 
that the Veteran's psychiatric symptoms have not warranted a 
rating in excess of 50 percent at any time throughout the 
pendency of this appeal.

Although the Veteran has complained of progressively worsening 
social withdrawal tendencies, it appears that he does not 
completely isolate himself from others.  In this regard, the 
Board considers it significant that, while the Veteran has 
reportedly lost all of his hunting and fishing buddies and other 
close friends, this is primarily due to their deaths and not to 
his psychiatric symptoms.  Moreover, the Veteran has consistently 
indicated that he interacts with his ex-wife and daughter on a 
regular basis.  He has also indicated that he maintains contact 
with his brother, although the latter refuses to stay at the 
Veteran's home.  In addition, the Veteran has continued to attend 
regular group mental health therapy sessions, which he has 
indicated are helpful in treating his symptoms.  These 
experiences collectively demonstrate that his service-connected 
psychiatric problems are not productive of severe occupational 
and social impairment warranting a rating in excess of 50 
percent.  

The Board is mindful that, on his August 2006 Mini-Mental State 
Examination, the Veteran exhibited cognitive deficiencies and 
that, on a contemporaneous mental status evaluation , he 
displayed an angry affect and mood and marked irritability.  
However, the Board observes that these symptoms are all 
consistent with a 50 percent rating under the General Rating 
Formula for Mental Disorders.  Moreover, while the August 2006 VA 
examiner determined that the Veteran's appearance and hygiene 
showed signs of neglect, the May 2009 VA examiner noted an 
improvement in these particular symptoms.  That second VA 
examiner also noted that the Veteran was able to control his 
angry outbursts, thus indicating that his psychiatric symptoms 
were not productive of impaired impulse control marked by 
unprovoked irritability with periods of violence.  

The Board recognizes that, at the time of his May 2009 VA 
examination, the Veteran complained that his anxiety, startle 
response, social avoidance tendencies, and concentration problems 
had all worsened since his prior VA examination.  Moreover, the 
May 2009 VA examiner determined that the Veteran's overall 
psychiatric symptoms were consistent with chronic, severe PTSD, a 
diagnosis that was not rendered on the August 2006 VA 
examination, and assigned him a much lower GAF score than he 
received at that prior examination.  However, the May 2009 VA 
examiner also noted that, with respect to hygiene and impulse 
control, the Veteran showed improvement since his August 2006 
examination, thus indicating that all of his psychiatric symptoms 
had not gotten worse.  

In this regard, the Board acknowledges that the Veteran 
subsequently indicated that his hygiene remained poor and that he 
had difficulty managing his finances, cleaning his apartment, and 
cooking.  The Veteran is competent, as a lay person, to report 
such symptoms of which he has personal knowledge, and his 
statements in this regard are considered credible.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  Nevertheless, even assuming, in 
light of the May 2009 VA examination results and the Veteran's 
subsequent lay statements, that his psychiatric symptoms overall 
worsened during the pendency of this appeal, the competent 
evidence still does not show that his psychiatric disorder has 
met the diagnostic criteria for a 70 percent rating under DC 
9411.  Indeed, the Veteran's service-connected disability has not 
been manifested by memory loss of his own name or that of 
relatives, obsessional rituals; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic attacks, or 
spatial disorientation.  Additionally, notwithstanding the 
Veteran's reports of occasional suicidal ideation and thoughts of 
harming others, he has not been found to exhibit active suicidal 
or homicidal intent or impaired impulse control manifested by 
unprovoked irritability with periods of violence.  Nor has he 
displayed any signs of visual or auditory hallucinations or 
delusions, or other forms of psychotic behavior.  

Moreover, while the Veteran has been diagnosed and treated for 
depression and alcohol dependency, those psychiatric conditions 
have not been shown to affect his ability to function 
independently, appropriately, and effectively.  On the contrary, 
the May 2009 VA examiner expressly determined that the Veteran 
remained competent to handle his own funds.  That VA examiner 
indicated that the Veteran's competency might need to be 
reevaluated in the future, should he be diagnosed with lung 
cancer or otherwise experience a marked mental or physical 
decline; however, there is no indication that such a 
deterioration has occurred.  Indeed, the Veteran's subsequent VA 
outpatient records do not show that he has been treated for lung 
cancer.  Nor do those records reflect a significant change in his 
overall wellbeing.  Additionally, the Veteran's own lay 
statements and testimony reveal that he continues to drive during 
daylight hours and perform daily living activities to a 
sufficient extent to live on his own.  

Furthermore, as noted above, the Veteran has not expressly 
contended, and the evidence of record does not otherwise show, 
that his overall level of psychiatric impairment has worsened 
since his most recent April 2010 VA examination.  Accordingly, 
the Board finds that an additional VA examination is not 
warranted with respect to the Veteran's claim.

For the foregoing reasons, the Board finds that the evidence as a 
whole demonstrates occupational and social impairment with 
reduced reliability and productivity due to various symptoms, as 
required for a 50 percent rating.  However, the Veteran has not 
manifested serious occupational and social impairment during the 
relevant time period.  Nor has he demonstrated enough of the 
criteria for a higher rating to warrant an increase.  Rather, his 
overall level of psychiatric impairment has fallen at most within 
fallen within the moderate to moderately severe range, for which 
a 50 percent disability rating is warranted.

In sum, the Board concludes that the schedular criteria for a 
disability rating higher than 50 percent for the Veteran's 
service-connected psychiatric disorder have not been met.  Also, 
the Veteran's psychiatric symptoms do not appear to have changed 
significantly during this initial rating period so as to warrant 
a staged rating.  See Hart v. Mansfield, 21 Vet. App. at 509.  As 
the preponderance of the evidence is therefore against the 
Veteran's claim for an increased rating, that claim must be 
denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 
1 Vet. App. at 53.

Extraschedular Consideration

The Board has also considered whether the record raises the 
matter of an extra-schedular rating under 38 C.F.R. § 
3.321(b)(1).  However, the Board finds that the regular schedular 
standards are not inadequate to rate the Veteran's psychiatric 
disorder.  

The Board recognizes that, while the Veteran has been retired for 
many years, he has cited his PTSD as a factor in the problems he 
experienced with former supervisors and coworkers.  Additionally, 
the Board acknowledges the Veteran's repeated complaints that his 
psychiatric symptoms cause him to socially withdraw and interfere 
with his ability to perform certain household chores and daily 
living activities, such as cooking.  However, this decision 
grants a TDIU rating, on a schedular basis, due to the Veteran's 
psychiatric disorder and other service-connected disabilities.  
There is no indication that his overall level of impairment goes 
beyond that contemplated in the schedular ratings that have been 
assigned for those service-connected disabilities.  Moreover, the 
competent lay and clinical evidence does not demonstrate that the 
Veteran's PTSD, depression, and related psychiatric symptoms, 
standing alone, have rendered him unemployable.  Nor does that 
evidence show that his service-connected psychiatric disorder has 
warranted frequent or, indeed, any periods of hospitalization 
throughout the relevant appeals period, or otherwise rendered 
impractical the application of the regular schedular standards.  
In light of the above, the Board finds that remand for referral 
for consideration of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) is not warranted with respect to the 
Veteran's psychiatric claim.  Bagwell v. Brown, 9 Vet. App. 337 
(1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).

III.  TDIU

Although the Veteran is not entitled to a higher rating for his 
psychiatric disorder, the Board finds that his combined service-
connected disabilities render him unable to obtain or maintain 
substantially gainful employment and that a TDIU rating is 
therefore warranted.

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible for 
the average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340 (2010).  Substantially gainful employment is 
work that is more than marginal, which permits the individual to 
earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356, 358 
(1991).

Total disability ratings for compensation may be assigned where 
the schedular rating is less than total when the disabled person 
is unable to secure or follow a substantially gainful occupation 
as a result of service-connected disability or disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more, and if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 percent 
or more.  38 C.F.R. § 4.16 (2010).  If the schedular rating is 
less than 100 percent, the issue of unemployability must be 
determined without regard to the advancing age of the Veteran.  
38 C.F.R. §§ 3.341(a); 4.19 (2010).  Factors to be considered are 
the Veteran's education, employment history, and vocational 
attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

In addition to his psychiatric disorder, evaluated as 50 percent 
disabling, the Veteran is service connected for type 2 diabetes 
mellitus with impotence and renal calculus and insufficiency, 
each rated as 20 percent disabling.  He also is in receipt of 
separate 10 percent ratings for diabetic peripheral neuropathy of 
the right and left lower extremities and tinnitus, and 
noncompensable ratings for hepatitis and bilateral hearing loss.  
The Veteran's total combined disability rating, taking into 
account the bilateral factor, is 80 percent.  Thus, the 
percentage criteria of 38 C.F.R. § 4.16(a) are met.  The 
remaining question therefore is whether the Veteran is unable to 
secure or follow a substantially gainful occupation as a result 
of one or more of his service-connected disabilities.  

The record reflects that, prior to entering the military, the 
Veteran worked in a cannery and attended college, ultimately 
earning a Master's degree.  Following his discharge from service, 
he worked overseas as a manager for a private communications 
contractor and later held part-time positions as an apartment 
manager and a VSO driver.  

During his March 2010 Travel Board hearing, the Veteran testified 
that he had last worked fulltime in 1976 and was currently 
dependent on his military pension, VA disability compensation, 
and SSA retirement benefits.  The Veteran stated that, while he 
had previously attempted to enroll in a VA vocational training 
program and had passed a government examination to become a mail 
carrier, neither of those employment pursuits had proven 
successful.  The Veteran also testified that the current severity 
of his service-connected tinnitus, peripheral neuropathy, and 
diabetic retinopathy, in tandem with this psychiatric disorder, 
limited his ability to drive to the extent he could no longer 
work for the VSO.  Additionally, the Veteran, in his Board 
testimony and prior written statements, indicated that his 
combined service-connected disabilities prevented him from 
engaging in recreational activities that he once enjoyed and that 
he required assistance with paying bills, cooking, and other 
household chores.

A review of the Veteran's VA medical records reveals that he has 
been found to be in "frail" health and to require extensive 
outpatient treatment for all of his service-connected 
disabilities.  Moreover, the reports of the Veteran's August 2006 
and May 2009 VA examinations, discussed in detail, above, reflect 
that his service-connected psychiatric disorder is productive of 
cognitive and emotional impairment that significantly limits his 
occupational and social functioning. 

The Board is aware that neither the August 2006 nor the May 2009 
VA examiner expressly determined that the Veteran was unable to 
work due to one or more of his service-connected disabilities.  
Nevertheless, the Board considers it significant that those VA 
examiners focused solely on the Veteran's psychiatric disorder 
and did not consider the symptoms of his other service-connected 
disabilities, which have been shown to produce additional 
functional impairment.  Moreover, as those VA examiners did not 
address the Veteran's service-connected diabetes, renal calculus 
and insufficiency, peripheral neuropathy, tinnitus, and hearing 
loss, their clinical reports do not contain any evidence that 
contradicts a finding that those disabilities, either separately 
or in tandem with his psychiatric disorder, preclude the Veteran 
from working.  

Similarly, while mindful that the Veteran's GAF scores indicate 
that his occupational and social impairment falls at most within 
the moderate to severe range, the Board considers it significant 
that those scores only reflect the level of impairment 
attributable to his psychiatric symptoms and do not account for 
the overall impact of his service-connected disabilities.  

Moreover, while the record reflects that the Veteran is 83 years 
old and qualifies for SSA retirement benefits, the Board finds 
that his inability to work is not due solely to his age.  Indeed, 
the Veteran has provided written statements and testimony 
indicating that his service-connected psychiatric disorder, 
tinnitus, hearing loss, peripheral neuropathy, and diabetic 
retinopathy collectively limit his ability to drive and perform 
other activities essential to obtaining and maintaining gainful 
employment.  In this regard, the Board observes that the Veteran 
is competent to testify as to the presence of observable 
psychiatric symptoms, hearing loss, sensory deficiencies, and 
visual impairment, and that his lay statements and testimony in 
this regard are considered credible.  See Barr v. Nicholson, 21 
Vet. App. 303 (Fed. Cir. 2007) (where a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination that is medical 
in nature and is capable of lay observation).  The Veteran's lay 
statements and testimony, which are consistent with the other 
evidence of record and which the Board therefore considers 
credible, supports a finding that his service-connected 
disabilities overall are productive of severe social and 
occupational impairment that renders him permanently and totally 
unable to work.

The Board acknowledges that the Veteran has a relatively high 
level of level of education and that, after many years of 
honorable military service, he worked in a managerial capacity 
for a private contractor.  Significantly, however, the Veteran 
has indicated that this post-service employment ended, at least 
in part, due to the psychiatric symptoms for which he is now 
service connected.  Moreover, the record reflects that the 
Veteran has not worked for several decades and that his attempts 
to seek VA vocational training and a position as a mail carrier 
have been unsuccessful.  Further, the Veteran's lay statements 
and clinical records suggest that, even before he stopped working 
completely, his employment was limited to part-time jobs, as an 
apartment manager and VSO driver, and that he was unable to 
perform more than marginal work that paid a living wage.  See 
Moore, 1 Vet. App. at 358.  

In light of the Veteran's history of employment in positions that 
required significant cognitive aptitude, social interaction, and 
an unfettered ability to drive, and the lack of any evidence of 
vocational training or experience in a field that does not 
require such skills, the Board is unable to conceive of any 
substantially gainful occupation that the Veteran would be able 
to follow when his service-connected psychiatric disorder, 
diabetes, renal disabilities, peripheral neuropathy, hearing 
loss, and tinnitus are jointly taken into account.  See Ferraro, 
1 Vet. App. at 332.  Indeed, when considering the mental and 
physical limitations inherent in these service-connected 
disabilities, the Veteran appears incapable of obtaining or 
maintaining gainful employment.  

Accordingly, given this combat-decorated Veteran's apparent 
unemployability based upon his service-connected disabilities, 
the Board finds that a TDIU rating is warranted in this case.  As 
the preponderance of the evidence is at least in equipoise with 
respect to the Veteran's claim, entitlement to TDIU is granted.  
All reasonable doubt has been resolved in favor of the Veteran in 
making this decision.  38 U.S.C.A. § 5107 (b); Gilbert, 1 Vet. 
App. at 53.


ORDER

Entitlement to an increased disability rating in excess of 50 
percent for a psychiatric disorder is denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is granted, 
subject to the statutes and regulations governing the payment of 
monetary benefits.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


